


DIRECTOR COMPENSATION POLICY
TABLE OF CONTENTS


I.
 
Purpose:
1


II.
 
Scope:
1


III.
 
Policy Statement:
1


 
 
A. Board and Meeting Fees:
1


 
 
B. Maximum Fees:
2


IV.
 
Administration:
2


 
 
A. Roles and Responsibilities:
2


 
 
B. Governance:
2


 
 
C. Exception Management/Policy Interpretations:
2


V.
 
Applicable Laws and Regulations:
3


VI.
 
Related Policies; Procedures:
3


VII.
 
Policy History Log:
3












Director Compensation Policy
 
October 24, 2014

--------------------------------------------------------------------------------






Director Compensation Policy
I.
Purpose:



The purpose of this policy is to set forth the compensation to be paid to the
Board of Directors in 2015. The Travel and Public Relations Policy and
Director’s Addendum to the Travel and Public Relations Policy set forth the
circumstances under which the Bank will reimburse Directors for certain expenses
incurred while on Bank business.
The goal of the Policy is to appropriately compensate the Directors for actual
attendance and participation at the meetings of the Board of Directors and the
committees of the Board and also for work performed on behalf of the Board of
Directors and the Bank apart from such meetings.
The 2015 Director compensation set forth in this Policy, which is unchanged from
the compensation paid in 2014 (as set forth in the Director Compensation Policy
adopted by the Board in December 2013), was determined after a review of a
comparative compensation study conducted by a third party with expertise in the
compensation of directors (McLagan “Directors Compensation Analysis,” June
2013), as well as a review of the compensation paid to directors of other
Federal Home Loan Banks in 2014.
II.
Scope:



This policy applies to all Directors of the Bank.
III.
Policy Statement:



A.
Board and Meeting Fees.



A fee of $8,500 per meeting shall be paid to all Directors who attend all or
part of a meeting of the Board of Directors, except that a fee of $9,450 per
meeting shall be paid to the chairs of all committees and to the vice chair of
the Board and a fee of $11,250 per meeting shall be paid to the chair of the
Board. This fee shall also be provided to any person elected by the Board to
serve as chairman pro tempore or to the vice chair if the vice chair presides
for an entire meeting of the Board. There are eight regularly scheduled meetings
in 2015.
A fee of $2,250 per meeting shall be paid to all committee members, including ex
officio members, who attend all or any part of any meeting of a committee of the
Board.
A fee of $1,500 per meeting shall be paid to any Director for participation in
telephonic conference call meetings or when participating by telephone for all
or any part of a meeting in which the Director would be entitled to receive a
meeting fee for in-person attendance at such meeting.
Fees shall be paid per meeting. For example, if a Board meeting and committee
meeting occur on the same day, a separate fee shall be payable for attendance at
each meeting. Additionally, in the case of a multi-day meeting, a separate fee
shall be payable for each day's attendance at the same meeting.



Director Compensation Policy
1
October 24, 2014






--------------------------------------------------------------------------------




In the event that inclement weather prevents the occurrence of a planned meeting
of the Board or one of its committees, the Directors shall be entitled to
receive the applicable meeting fee called for in the Policy, minus any fees
received if an in-person meeting is changed to a telephonic meeting.
B.
Maximum Compensation.



The maximum director compensation for 2015 shall be as follows:
 
Maximum Fees
Maximum Spouse/guest expenses*
Total Maximum Compensation
Chair
$85,000
$2,000
$87,000
Vice Chair
$72,500
$2,000
$74,500
Committee Chairs
$72,500
     $1,000**
     $73,500**
Other Directors
$65,000
     $1,000**
     $66,000**



*Costs paid/reimbursed by the Bank related to the attendance by a director’s
spouse/guest at certain Bank or FHLBank System events, consistent with the
Directors Addendum to the Travel and Public Relations Policy, which provides
that such amounts are taxable perquisites, absent unusual circumstances.
**Directors who attend meetings of the Council of FHLBanks as a substitute for
the Chair or Vice Chair may receive reimbursement for spouse/guest expenses
relating to attendance at such meetings, even if such reimbursement, when
combined with other spouse/guest expenses, would exceed these maximums.
IV.
Administration:



A.
Roles and Responsibilities



(1)
Owner. The General Counsel shall be the owner of this Policy, responsible for
maintaining this Policy.



(2)
Authorized Approver. The Board of Directors of the Bank shall be authorized to
approve all changes to this Policy.



B.
Governance



(1)
Re-Adoption Frequency. The Governance/Government Relations Committee shall
annually review this policy and shall submit its recommendation to the Board.
The Board shall consider the recommendations of the Governance/ Government
Relations Committee and shall approve the policy no later than required to allow
for submission, review and approval of the Director of the Federal Housing
Finance Agency (FHFA), if required, to ensure that directors are paid timely for
the first regularly scheduled meeting of the Board in which the policy shall
apply.



(2)
Review Frequency: The Owner of this Policy is expected to review this Policy
annually.



C.
Exception Management/Policy Interpretations



The Board is authorized, in its sole discretion, to interpret the provisions of
the policy and to address situations not anticipated or covered by this policy
as it determines to be appropriate,



Director Compensation Policy
2
October 24, 2014






--------------------------------------------------------------------------------




consistent with the requirements set forth in the regulations promulgated by the
Federal Housing Finance Agency, if any.


V.
Applicable Laws and Regulations:



The following provisions of the Federal Home Loan Bank Act and FHFA Regulations
are applicable to this Policy:
•
12 CFR Part 1261.20 - 24



VI.
Related Policies; Procedures



The following Bank policies cover subject matter that is related to this Policy:
•
Travel and Public Relations Policy



•
Directors Addendum to the Travel and Public Relations Policy



VII.
Policy History Log:



Date Approved
Purpose
Author
Approved by
12/16/2011
Annual Review
J. Authur
Board
12/21/2012
Annual Review and Policy reformatting into new format
J. Authur
Board
12/20/2013
Annual Review; incorporating compensation adjustments based on revised McLagan
study
C. Pratt
Board
10/24/2014
Added language regarding purpose and methodology. Changed “maximum fee”
provision to “maximum compensation,” and added a cap on spouse/guest expenses.
C. Pratt
Board








Director Compensation Policy
3
October 24, 2014




